         Case 17-29103          Doc 62        Filed 01/31/20 Entered 01/31/20 12:42:26                          Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE:    Kathleen Lewandowski                                    )             Chapter 13
                                                                  )             Case No. 17 B 29103
          Debtor(s)                                               )             Judge A. Benjamin Goldgar

                                                       Notice of Motion

    Kathleen Lewandowski                                                        Debtor A ttorney: Sulaiman Law Group Ltd
    2111 S 51st Ave Apt #2                                                      via Clerk's ECF noticing procedures
    Cicero, IL 60804


                                                                                >    Dirksen Federal Building
On February 11, 2020 at 10:00 am, I will appear at the location listed to the   >    219 South Dearborn
right, and present this motion.                                                 >    Courtroom 642
                                                                                >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Saturday, February 1, 2020.                      /s/ MARILYN O. MARSHALL
                                                                                MARILYN O. MARSHALL, TRUSTEE

                           Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On September 28, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on December 19, 2017, for a term of 60 months with payments of $1,673.00.

The status of the debtor's plan is:    Current Month           Cash Due             Cash Received     Payment Default
                                             28                $31,934.00             $26,342.00         $5,592.00

A summary of the 12 most recent receipt items is set forth below:               Report Date: 01/31/2020
                                                                                Due Each Month: $1,673.00
                                                                                Next Pymt Due: 02/28/2020

    Date           Ref Num            Amount                               Date            Ref Num         Amount
07/25/2018          9033547750         $1,527.00                       10/22/2018           9470623370      $2,000.00
11/09/2018          9242337785         $3,535.00                       11/09/2018           4289503900      $2,100.00
03/15/2019          9033550350         $1,673.00                       04/18/2019           9033550849      $1,673.00
06/19/2019          9033551616         $1,673.00                       07/15/2019           9416736891      $1,673.00
09/03/2019          9033552400         $1,100.00                       09/23/2019           9033552746      $1,673.00
10/22/2019          9416737754         $1,673.00                       11/25/2019           9033553401      $1,673.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                                /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                              MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
